PER CURIAM:
On June 20, 1966, upon recommendation of the Commission on Practice of this Court, we entered an order suspending Richard H. Benedict from the practice of law in the State of Montana for an indefinite period, being until the further order of the Court, 442 P.2d 433.
On July 2, 1969, Benedict petitioned for reinstatement. The Commission held a hearing thereon and on September 11, 1969, filed their Report, Findings and Recommendations wherein they recommend that Richard H. Benedict be reinstated.
It is therefore ordered that the order of suspension of June 20, 1966, be vacated and annulled and that Richard H. Benedict be, and he hereby is, reinstated as a member of the bar of this Court, privileged to practice law in the State of Montana.